The following opinion on motion for rehearing was filed May 17, 1919. Rehearing denied.
Per Curiam.
In the briefs upon the motion for rehearing it is assumed that chapter 58 of the Laws of 1889 has no application to nonresident alien heirs of a resident of this state. The first section of the act applies to all nonresident aliens, and provides that they shall not take or hold lands by descent. So far as they are prevented from inheriting, their rights would, of course, revert and escheat to the state; and the purpose of the act is to provide for such cases where the rights of nonresident alien heirs revert and escheat to the state. And, so, the nonresident alien heirs of a resident of the state are in the same position as are such heirs of a nonresident'of the state. It would be strange indeed if the legislature had intended to discriminate against the heirs of a resident and in favor of the heirs of a nonresident. “No distinction shall ever be made by law between resident aliens and citizens in reference to the possession, enjoyment o.r descent of property.” Const., art. I, sec. 25. And, so, in Glynn v. Glynn, 62 *152Neb. 872, It is said: “The record also discloses that Robert Glynn, deceased, was an alien; but, in view, of our constitutional provisions respecting alien residents, that fact is not of importance.”
The motion for a rehearing is
OVERRULED.
Letton, J., not sitting.